15/965,803
First Named Inventor
Pau
Title
NEURAL NETWORK, CORRESPONDING DEVICE, APPARATUS AND METHOD
File Location
15965803 Pau



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for priority to foreign application ITALY 102017000047044 05/02/2017 under 35 U.S.C. § 119(a) is acknowledged.  A certified copy of this application has been received by the United States Patent and Trademark Office as of the date of this Office Action was prepared.
Information Disclosure Statement
An Information Disclosure Statement (“IDS”) filed on 4/27/2018 is acknowledged and its contents have been considered.
Election/Restrictions
The present application is subject to an Election/Restriction requirement dated 7/02/2021.  
Applicant's election with traverse of Group I, Species A, which corresponds to claims 1-5, 7 and 8. in the reply filed on 8/26/2021 is acknowledged.  The traversal is on the ground(s) that “The Examiner asserts that examining all of the claims would present a serious search and/or examination burden, without providing any specifics. Applicant respectfully disagrees that any serious search or examination burden would be presented by examining all of the pending claims at this time.”  This argument is not found persuasive because the Examiner identified by Group and Species separate and distinct inventions usable together.  A separate CPC classification for each of the groups was provided, evidencing that separate searches would be required for the separate groups.  In addition, different text searches and other considerations would be necessary for examining all the pending claims at this time.  Therefore, the Examiner continues to maintain that a serious search burden would exist.
The requirement is still deemed proper and is therefore made FINAL.

Pending Claims
Claims 1-5 and 7-8 have been elected and are pending for examination (the "Pending Claim(s)").  Claims 1 and 8 are independent.  
Claims 1-5 and 7-8 are currently amended.  
Claims 6 and 9-20 have been withdrawn.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Rejection
Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claim(s) than the abstract idea itself.  These Ineligible Claim(s) are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347, 110 USPQ2d 1976 (2014) [hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) [hereinafter “Mayo”].  The Ineligible Claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.
Summary of Analysis (See Detailed Analysis of the Claims, below)
This summary is provided for the convenience of the reader and to provide a quick overview of the analysis.  Please see the Detailed Analysis of the Claims, set forth below.  In the case of inconsistency between the following summary and the Detailed Analysis of the Claims, the latter should be relied upon to explain the rejection.
Step 1 (Statutory Subject Matter)
Claim(s) 1-5 and 7-8 recite statutory subject matter, subject to further review under the Alice/Mayo judicial exception test.
Step 2A, Prong 1 (Abstract Idea)
Claim(s) 1-5 and 7-8 recite an abstract idea in the enumerated categories.
Step 2A, Prong 2 (Practical Application)
Claim(s) 1-5 and 7-8 do not recite a practical application of the abstract idea identified in Prong 1.
Step 2B (Significantly More)
Claim(s) 1-5 and 7-8 do not recite significantly more than the abstract idea identified in Step 2A, Prong 1 or reciting a practical application in Step 2A, Prong 2.
Detailed Analysis of the Claims.
The claims are reproduced immediately below to explain the detailed analysis the Examiner undertook to determine the eligibility of the claim(s) under 35 U.S.C. §101.  The eligibility analysis is detailed in MPEP §2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).   
The 35 U.S.C. § 101 analysis involves several steps and sub-steps.  Step 1 is detailed in MPEP §2106.03.  Step 2A, Prongs 1 and 2 are detailed in the 2019 Guidance, which is incorporated into the most recent revision of MPEP §2106.04.  Step 2B is detailed in MPEP §2106.05.  Steps 2A and 2B represent steps 1 and 2 of the Alice/Mayo Test.
Eligibility Step 1:  The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under Step 1 of the Guidance analysis, the Claim(s) belong to the statutory class(es) of a process (method Claim(s) n/a), a machine (system/apparatus Claim(s) 1-5 and 7-8), and an article of manufacture (non-transitory computer-readable media Claim(s) n/a).  This first step confirms that the invention identifies as one or more statutory classes, before determining in the following steps whether a judicial exception applies.
Eligibility Step 2A:  Whether a Claim is Directed to a Judicial Exception (2019 Guidance)
The determination of whether the claim is directed to a Judicial Exception is conducted as follows: Step 2A is divided into prong 1 and prong 2 analysis according to the procedure as set forth in the 2019 Guidance (superseding MPEP §2106.04).  If the claim(s) are found ineligible at either of the prongs under Step 2A, the claims are further considered at Step 2B, as detailed in MPEP §2106.05.
The following claim markup is offered to detail the Examiner’s analysis of the claims as a whole, by applying the procedure detailed in the 2019 Guidance and the MPEP.
Those portions of the claim appearing in bold font have been identified for analysis as an abstract idea under Step 2A, Prong 1 of the 2019 Guidance.  These bold font phrases are followed by one or more footnotes to either explain which of the categories of abstract idea enumerated by the 2019 Guidance that was applied or to state that the phrase does not fit one of the enumerated categories.  If no abstract idea was identified at Step 2A, prong 1, the analysis finds the claim(s) eligible and the analysis concludes.  However, if an abstract idea was identified at Step 2A, prong 1, then the claims are further considered at Step 2A, prong 2.
If Step 2A, prong 2, is reached, those portions of the claim appearing in regular and underlined font were first considered for whether the abstract idea has been incorporated into a practical application.  The recitation identified by regular and underlined font are followed by a footnotes explaining the Examiner’s analysis under Step 2A, prong 2, of the 2019 Guidance.  If a practical application was identified at Step 2A, prong 2, the analysis finds the claim(s) eligible and the analysis concludes. 
Eligibility Step 2B:  Whether a Claim Amounts to Significantly More
If no practical application was identified at Step 2A, prong 2, then the claims are further considered at Step 2B to determine whether the recitation indicated by regular and underlined font represent significantly more than the abstract idea and thus constitute an inventive concept (either individually or as an ordered combination) under Step 2B of the Alice/Mayo test.   These identified phrases will be followed by an additional footnote applying the MPEP, Step 2B analysis to the identified recitation by regular and underlined font.
Those portions of the claim in regular font represent preamble material previously address or are otherwise insignificant to the interpretation of the claim.  
In the following analysis, each claim has been reviewed as an ordered combination by detailed analysis of each limitation of the claim to identify recitation of abstract ideas and the further limitations that might provide significantly more than the abstract idea itself.  The ordered combination is considered as part of the process outlined in MPEP §2106 and 2019 Guidance.
Claim Markup:
1. (Currently Amended) A computing device, comprising: a memory; and processing circuitry coupled to the memory, wherein the memory and the processing circuitry, in operation, implement [Apply It1]  [Generic Computer2] a neural network having at least one layer of a plurality of neurons, the plurality of neurons including neuron connections and input connections, the neuron connections between neurons in the at least one layer of said plurality of neurons, and the input connections between neurons in the at least one layer of said plurality of connections and a network input, wherein the neuron connections and the input connections have respective neuron connection weights and input connection weights, wherein neurons in the at least one layer of said plurality of neurons have neuron responses set by an activation function with activation values variable over time [Mental Processes3], at least one layer of said plurality of said plurality of neurons including activation function computing circuits of the processing circuitry, the activation function computing circuits  [Apply It1]  [Generic Computer2], in operation, compute current activation values of the activation function as a function of previous activation values of the activation function and current network input values  [Mathematical Concept4]. 
2. (Currently Amended) The computing device of claim 1, wherein the neuron connections include neuron self-connections [Mental Processes3]. 
3. (Currently Amended) The computing device of claim 1, wherein said activation function computing circuits comprise  [Apply It1]  [Generic Computer2]: distance computing blocks arranged to produce a first output indicative of a distance between said current network input and a respective input connection weight, and arranged to produce a second output indicative of a distance between said previous activation value and a respective neuron connection weight; and an exponential module arranged to apply an exponential function to a sum of said first and second outputs  [Mathematical Concept4]. 
4. (Currently Amended) The computing device of claim 3, wherein the distance computing modules are configured to compute said distances as Euclidean distances  [Mathematical Concept4]. 
5. (Currently Amended) The computing device of claim 3, comprising: dampening modules arranged to apply dampening factors to said first and second outputs summed to provide said sum of said first and second outputs  [Mathematical Concept4]. 
7. (Currently Amended) The computing device of claim 6, including: a multiplier arranged to multiply by a gain factor less than unity, the multiplier coupling the output of said exponential module to an input of the leaky integration stage, wherein the leaky integration stage includes a leaky feedback loop with a leak factor which is complementary to unity of said gain factor less than unity [Mathematical Concept4]. 
8. (Currently Amended) A device, including: a sensor to provide a sensor signal; and a neural network coupled to the sensor  [Apply It1]  [Generic Computer2], the neural network including: at least one layer of a plurality of neurons, the plurality of neurons including neuron connections and input connections, the neuron connections between neurons in the at least one layer of said plurality of neurons, and the input connections between neurons in the at least one layer of said plurality of connections and a network input, wherein the neuron connections and the input connections have respective neuron connection weights and input connection weights, wherein neurons in the at least one layer of said plurality of neurons have neuron responses set by an activation function with activation values variable over time  [Mental Processes3], at least one layer of said plurality of said plurality of neurons including activation function computing circuits  [Apply It1]  [Generic Computer2] configured to compute current activation values of the activation function as a function of previous activation values of the activation function and current network input values  [Mathematical Concept4]; an input stage coupled to said sensor and configured to receive said sensor signal as said network input  [Extra-solution Activity5]  [Pre-Solution Activity6]; and a readout stage to provide a network-processed output signal  [Extra-solution Activity5]  [Post-Solution Activity7]. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

CLAIM(S) 1, 2, 3, 5 AND 7-8 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER AYALA (U.S. PAT. NO. 6,424,961) IN VIEW OF JAEGER (U.S. PUB. NO. 7,321,882).
INDEPENDENT CLAIM 1.
Regarding Claim 1, Ayala teaches A computing device, comprising: a memory; and processing circuitry coupled to the memory (Fig. [7], Main Memory 706 and Processor 704), wherein the memory and the processing circuitry, in operation, implement a neural network (e.g., Fig. [1] and Fig. [10B]) having at least one layer of a plurality of neurons (e.g., Fig. [1], neurons 110 to line 160; Fig. [10B], neurons 1002-1024), the plurality of neurons including neuron connections (Fig. [1] and Fig. [10B], arrows) and input connections (e.g., Fig. [1], Input 102; Fig. [10B]), Input 1 to Input 3), the neuron connections between neurons in the at least one layer of said plurality of neurons (e.g., Fig. [1] and Fig. [10B]), and the input connections between neurons in the at least one layer of said plurality of connections and a network input (e.g., Fig. [1] Input 102 arrow to Neuron 110; Fig. [10B]) Input1 arrow to Neuron 1002), wherein the neuron connections and the input connections have respective neuron connection weights (e.g., Fig. [9], Weight 902) and input connection weights  (e.g., "An adaptive integration network includes a plurality of interconnected neurons that are configured to fire when their excitation level, which is responsive to weighted input signals, is greater than or equal to a threshold", Abstract, lines 1 to 4).
Regarding wherein neurons in the at least one layer of said plurality of neurons have neuron responses set by an activation function with activation values variable over time, at least one layer of said plurality of said plurality of neurons including activation function computing circuits of the processing circuitry, the activation function computing circuits, , Ayala teaches: "An adaptive integration network includes a plurality of interconnected neurons that are configured to fire when their excitation level, which is responsive to weighted input signals, is greater than or equal to a threshold. When two neurons fire in close temporal proximity, the weight of the connection is strengthened. Adaptive learning is induced by increasing the activity of the adaptive integration network, such as by lowering the threshold level", (Abstract, lines 1 to 8).  While not stated with the same terminology, the “excitation level” of Ayala is comparable to the recited “activation function” of the present claim (see, e.g., Background of the Invention, column [1], line 22 to line 34; column [5], line 59 to line 64).
While teaching “adaptive integration network 200 with two mutually interacting loops 202 and 204” (column [6], line 3 to line 5), Ayala does not seem to explicitly describe in operation, compute current activation values of the activation function as a function of previous activation values of the activation function and current network input values.  However, Jaeger teaches the well-known configuration of recurrent neural networks ("If one admits cyclic paths of connections, one obtains recurrent neural networks (RNNs). The hallmark of RNNs is that they can support self-exciting activation over time, and can process temporal input with memory influences. From a 45 formal perspective, RNNs realize nonlinear dynamical systems (as opposed to feedforward networks which realize functions). From an engineering perspective, RNNs are systems with a memory", paragraph [2], lines 41-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the RNN configuration with activation feedback taught in Jaeger as the neural network of Ayala, with the benefit of “process temporal input with memory influences” (column [2], line 43 to line 44; also note the loops above the neurons in Figs. 6(a) 6(b)).
DEPENDENT CLAIM 2.
Regarding Claim 2, Ayala does not teach wherein the neuron connections include neuron self-connections.  However, Jaeger teaches: "If one admits cyclic paths of connections, one obtains recurrent neural networks (RNNs). The hallmark of RNNs is that they can support self-exciting activation over time, and can process temporal input with memory influences", column 2, lines 41-44).  The self-connection is defined in the present specification at paragraph [0135] as "In one or more embodiments, the neuron connections may include neuron self-connections (that is, with the neuron itself)," which are evident in RNNs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the RNN neural network of Jaeger as the neural network of Ayala, with the benefit of supporting temporal input with memory influences (column 2, lines 41-44).
DEPENDENT CLAIM 3.
Regarding Claim 3, Ayala is silent regarding distance computing, as recited.  However, Jaeger teaches wherein said activation function computing circuits comprise: distance computing blocks arranged to produce a first output indicative of a distance between said current network input and a respective input connection weight, and arranged to produce a second output indicative of a distance between said previous activation value and a respective neuron connection weight ("Each unit of the first layer received connections from locally surrounding units within that layer (FIG. 4a). The weights were set depending on the distance r1 between units, as shown in FIG. 4c", column 9, lines 6-18); and an exponential module arranged to apply an exponential function ("Optionally in some implementations, connection weight strengthening occurs every time a neuron fires, but the magnitude of the connection weight strengthening is a function of amount of time since the presynaptic neuron of the connection has fired. For example, this function could be a decreasing exponential decay function, such as e-1'.r, where ti.t is the amount of time since the presynaptic neuron of the 60 connection bas fired", column [8], lines 53-60; column [11], line 46 to line 50).  Regarding to a sum of said first and second outputs, Jaeger teaches the feedback of its output ("In a preferred embodiment of the invention, these output units are attached to the DR as extra units. In this case (i.e., extra output units), there may also be provided output-to-DR connections which feed back output unit activations into the DR network…  According to another architectural aspect of the invention, the activation update method for them outputs y1(t), ... , Ym(t) is of the form given in equation (1)," (column [4], lines 38-53).  Equation 1 shows the summation of the feedback outputs as the new inputs (column [1], line 35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayala with the distance calculation methods of Jaeger, with the benefit of tuning the weights and activation of the neural network for better performance.
DEPENDENT CLAIM 5.
Regarding Claim 5, Ayala teaches comprising: dampening modules (Fig. [9], dampening logic 940) arranged to apply dampening factors (e.g., column [16], line 23 to line 25) to said first and second outputs (e.g., Fig. [9], 12]) summed to provide said sum of said first and second outputs (e.g., Fig. [9], adder 920). 
DEPENDENT CLAIM 7.
Regarding Claim 7, Ayala does not teach including: a multiplier arranged to multiply by a gain factor less than unity… with a leak factor which is complementary to unity of said gain factor less than unity, Eq. 6 (column [10], line 30), teaches a comparable concept as the term (1-aj).
Ayala does not teach the multiplier coupling the output of said exponential module to an input of the leaky integration stage, wherein the leaky integration stage includes a leaky feedback loop.  However, Jaeger teaches the use of a leaky integration (Eq. (6), aj, column [10], line 33 to line 34) in a leaky feedback loop (Eq. (6), the loop indicated by vj(t+1)= …vj(t)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network of Ayala with the leaky integration variant of an RNN taught in Jaeger, with the benefit that “this setup resulted in an RNN with marginal global stability and a rich variety in impulse responses of the individual units", column 10, lines 37-39).
CLAIM(S) 4 AND 8 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER AYALA (U.S. PAT. NO. 6,424,961) IN VIEW OF JAEGER (U.S. PUB. NO. 7,321,882) AND KASABOV ET AL. (U.S. PUB. NO. 2016/0210552; HEREINAFTER "KASABOV").
DEPENDENT CLAIM 4.
Regarding Claim 4, Ayala does not explicitly teach wherein the distance computing modules are configured to compute said distances as Euclidean distances.  However, Kasabov teaches: "In some embodiments of the invention, neurons with similar weight vectors are merged based on Euclidean distance between them. That makes it possible to achieve a very fast learning (only one pass may be sufficient), both in a supervised and in an unsupervised mode [13,14]", (paragraph [0133]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayala to compute distances as Euclidean distances, as taught by Kasabov, with the benefit of achieving very fast learning in supervised and unsupervised modes of neural networks.
INDEPENDENT CLAIM 8.
Regarding Claim 8, Ayala is silent regarding A device, including: a sensor to provide a sensor signal.  However, Kasabov teaches the use of sensor data as input to a neural network and a neural network coupled to the sensor … an input stage coupled to said sensor and configured to receive said sensor signal as said network input, (e.g., Abstract).  Sensor data comes from various sensors including EEG and fMRI (e.g., paragraph [0018]; Fig. 10).  Kasabov also teaches and a readout stage to provide a network-processed output signal (e.g., Fig. 8, paragraph [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take data from sensors as input for a neural network and provide output/readout as suggested by Kasabov, with the benefit of classifying that data via a neural network for use in the control of devices such as Rehabilitation Actuators (e.g., Fig. 10).
Please see the rejection of Claim 1 regarding the remainder of the claim.

Conclusion
Claim 1-5, 7 and 8 are pending for examination in this Office Action and all have been rejected for the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752.  The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MARK I CROHN/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See also, MPEP 2106.05(f).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 30. [ID:(S2AP2)1110]
        2 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Generic Computer.  Alice Corp.  “We conclude that the method claims, which merely require generic computer implementation, fail to transform that abstract idea into a patent eligible invention,” Alice Corp., slip op. 13-298, at 10. [ID:(S2B)1590]
        3 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  MPEP 2106.04(a)(2)(III)  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same)...Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. [ID:(S2AP1)1030]
        4 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.   MPEP 2106.04(a)(2)(I)  The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).  [ID:(S2AP1)1010]
        5 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element adds insignificant extra-solution activity to the judicial exception. See also, MPEP 2106.05(g).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 31. [ID:(S2AP2)1120]
        6 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Pre-Solution Data Gathering.  MPEP 2106.05(g); MPEP 2106.05(g)(3).  "The term extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.   An example of pre-solution activity is a step of gathering data for use in a claimed process...Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)... Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016 (presenting offers and gathering statistics amounted to mere data gathering)."  [ID:(S2B)1620]
        7 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Post-Solution Reporting.  MPEP 2106.05(g)(3).  The term extra-solution activity can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.“  [T]he prohibition against patenting abstract ideas cannot be circumvented by . . . adding insignificant postsolution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010). [ID:(S2B)1630]